Exhibit 10.2

 

PACKAGING CORPORATION OF AMERICA

AMENDED AND RESTATED 1999 LONG-TERM EQUITY INCENTIVE PLAN

PERFORMANCE UNIT AGREEMENT

 

PARTICIPANT:

 

DATE OF GRANT:

June 21, 2017

NUMBER OF PERFORMANCE UNITS:

 

PERFORMANCE PERIOD:

2018-2020

VESTING DATE

June 21, 2021

 

 

This Agreement is entered into between Packaging Corporation of America., a
Delaware corporation (the "Company"), and the Participant named above. In
consideration of the mutual covenants hereinafter set forth and for other good
and valuable consideration, the Company and the Participant hereby agree as
follows:

 

1.

Grant of Performance Units. Subject to the restrictions, terms and conditions of
this Agreement and the Plan Documents (as hereafter defined), the Company hereby
awards to the Participant the number of performance units stated above (the
“Performance Units”).

 

2.

Governing Documents. This Agreement and the Performance Units awarded hereby are
subject to all the restrictions, terms and provisions of the Amended and
Restated 1999 Long-Term Equity Incentive Plan (the “Plan”) and the 2017
Performance-Based Equity Award Pool for Executive Officers (the “Award Pool”)
adopted by the Section 162(m) Subcommittee of the Compensation Committee on June
21, 2017 (together with the Plan, the “Plan Documents”) which are herein
incorporated by reference and to the terms of which the Participant hereby
agrees. Capitalized terms used in this Agreement that are not defined herein
shall have the meaning set forth in the Plan Documents.

 

3.

No Stockholder Rights. The Performance Units will be a book entry credited in
the name of the Participant representing a Full Value Award under the Plan and
are not actual Shares. The Participant will not have the right to vote the
Performance Units.  

 

4.

Vesting. Except as otherwise provided in the Plan Documents and subject to
paragraphs 6 and 8 hereof, all of the Participant’s Performance Units covered
hereby shall (to the extent not previously forfeited) vest as of the occurrence
of a Vesting Date (as defined on Exhibits A and B).  The terms and conditions of
vesting shall be as provided on Exhibit A and Exhibit B, which are separate and
independent from each other, with the amount of Shares being paid out on vesting
to equal the sum of: (i) the number of Shares vesting pursuant to Exhibit A; and
(ii) the number of Shares vesting pursuant to Exhibit B.  Payout on any vesting
shall be in the form of Shares.  

 



--------------------------------------------------------------------------------

5.

Forfeiture Upon Separation from Service. Except as provided by the Company’s
Compensation Committee or the Board of Directors, upon the Participant’s
cessation of employment (or provision of other services as permitted under the
Plan Documents) prior to a Vesting Date for any reason, all Performance Units
granted hereunder shall be forfeited.

 

 

 

6.

Recovery of Unearned Compensation. The Performance Units are subject to the
Company’s compensation recovery policy as shall be in effect from time to time.

 

 

 

 

 

7.

 

 

 

 

 

 

 

8.

 

 

 

 

 

 

9.

Dividend Equivalents.  Dividend equivalents are hereby granted on the
Performance Units, which shall accrue to the extent that dividends are declared
on the Shares of the Company’s common stock.  Accrued dividend equivalents shall
be paid out on the Vesting Date in Shares equal in value to the amount of
dividends declared between the date of award and the Vesting Date on the number
of Shares actually paid out pursuant to these Performance Units on such Vesting
Date pursuant to Exhibits A and B (howsoever such vesting occurs).

 

Pool Provisions.  This award is subject to the Award Pool.  The number of Shares
to be awarded on any Vesting Date may in no event exceed the number of Shares to
which Participant is entitled under the Award Pool for this Award as certified
by the Committee in accordance with the Award Pool (the “Certified Share
Amount”).  In the event the number of Performance Units awarded hereby exceeds
the Certified Share Amount, then such excess will be forfeited as of the date of
such certification.

 

Miscellaneous. The Committee may from time to time modify or amend this
Agreement in accordance with the provisions of the Plan Documents. This
Agreement shall be binding upon and inure to the benefit of the Company and its
successors and assigns and shall be binding upon and inure to the benefit of the
Participant and his or her legatees, distributees and personal representatives.
By signing this Agreement, the Participant acknowledges and expressly agrees
that the Participant has read the Agreement and the Plan Documents and agrees to
their terms. This Agreement may be executed by the Company and the Participant
by means of electronic or digital signatures, which shall have the same force
and effect as manual signatures. This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware.

 

 

 

 

 

--------------------------------------------------------------------------------

10.

Section 409A Compliance.  It is the intention that this Agreement conform and be
administered in all respects in a manner that complies with Section 409A of the
Code; provided, however, that the Company does not make any representations or
guarantees of the tax treatment of the award under Section 409A or otherwise.

 

Notwithstanding any provision contained in this Agreement to the contrary, if
(i) any payment hereunder is subject to Section 409A of the Code, (ii) such
payment is to be paid on account of the Participant’s separation from service
(within the meaning of Section 409A of the Code) and (iii) the Participant is a
“specified employee” (within the meaning of Section 409A(a)(2)(B) of the Code),
then such payment shall be delayed, if necessary, until the first day of the
seventh month following the Participant’s separation from service (or, if later,
the date on which such payment is otherwise to be paid under this
Agreement).  With respect to any payments hereunder that are subject to Section
409A of the Code and that are payable on account of a separation from service,
the determination of whether the Recipient has had a separation from service
shall be determined in accordance with Section 409A of the Code.

 

 

 

 

 




--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunto duly authorized, and the Participant has hereunto set his
or her hand, all as of the Date of Grant written above.

 

PACKAGING CORPORATION OF AMERICA

 

 

 

 

BY:

 

 

 

 

 

 

Participant

 

 

 

 

 

 




--------------------------------------------------------------------------------

 

Exhibit A

 

Vesting Provision—Formula Component

 

 

1. Vesting Date. Vesting Date means, with respect to the vesting of Performance
Units pursuant to this Exhibit A, the fourth anniversary of the Date of Grant,
with the amount of Shares to be paid out to be determined pursuant to paragraph
2 below. Notwithstanding the foregoing: (a) in the event of the Participant’s
death or termination on account of Disability, the Vesting Date and amount of
Shares to be paid out will be determined pursuant to paragraph 3 below: and (b)
in the event of a Change in Control, the Vesting Date and amount of Shares to be
paid out will be determined pursuant to paragraph 4 below.   Dividend
equivalents shall be paid on all Shares paid out upon vesting pursuant to
Section 7 of the Performance Unit Agreement.

 

2. ROIC Peer Group Rank: In determining the actual number of Shares to be paid
out pursuant to this Exhibit A on the Vesting Date, the Committee will determine
the Company’s average ROIC (as hereinafter defined) over the three years
comprising the Performance Period (i.e., the arithmetic mean of ROICs for the
three individual years) and compare such number against the average ROIC for the
companies included in the Peer Group (as hereinafter defined).  Based on the
ranking of the Company’s ROIC with the Peer Group, Shares equal to the
Applicable Percentage of the number of Performance Units will be paid out as
follows:

 

Peer Group Ranking

Applicable Percentage

Top quartile

100%

 

 

 

 

 

 

 

 

 

Second quartile

80%

Third quartile

40%

Fourth quartile

0%

 

The “Peer Group” will include Aptargroup, Bemis, Berry Plastics, Cascades,
Clearwater Paper, Crown Holdings, Domtar, Glatfelter, Graphic Packaging, Grief,
International Paper, KapStone, Owens Illinois, Resolute Forest Products, Sealed
Air, Silgan, Sonoco and Westrock.  The Committee may modify the Peer Group for
significant or extraordinary events outside the ordinary course of business,
such as mergers or acquisitions, recapitalizations, bankruptcy or other events
in which a Peer Group company ceases reporting financial results to the
public.  

 

“ROIC” means return on invested capital, which is calculated by dividing (a)
operating profit by (b) average invested capital over the applicable period.  
In calculating ROIC for the Company or a Peer Group company, the Committee may
adjust for reported special, non-recurring or non-operating items or the effects
of mergers, acquisitions or extraordinary transactions.  The Committee may
establish rules for calculating ROIC for purposes of ensuring consistency in
calculations across the Company and the Peer Group.

 

--------------------------------------------------------------------------------

3.  Vesting Upon Death or Disability.  The Performance Units shall vest in the
event of the Participant’s death or termination on account of Disability prior
to the fourth anniversary of the date of the Date of Grant.  In such case, the
Vesting Date shall be the date of death or termination, as the case may be; and
the number of Shares to be paid out to such Participant shall equal 100% of the
number of Performance Units.  

 

4.  Vesting Upon Change in Control.  Upon a Change in Control prior to the
fourth anniversary of the Date of Grant, the Performance Units will vest, with
the Vesting Date being the date of such Change in Control.  In such case, the
number of Shares to be paid out will equal 100% of the number of Performance
Units. Notwithstanding the foregoing, the Performance Units will not vest and
will not be paid out  upon a Change in Control if an award meeting the following
requirements (the “Replacement Award”) is provided in substitution hereof:  

 

(i) it relates to equity securities of the Company or its successor following
the Change in Control or another entity that is affiliated with the Company or
its successor following the Change in Control and such equity securities are
publicly traded and registered under the Securities Exchange Act of 1934;  

 

(ii)it has a value at least equal to the value of this award as of the date of
the Change in Control as determined by the Committee, assuming payout at 100% of
the number of Performance Units on the date of the Change in Control;

 

(iii)it does not contain any performance goals and will be paid out at 100% of
the number of Performance Units awarded (without regard to paragraph 2 above)
subject only to continued service with the Company or its successor following
the Change in Control through the fourth anniversary of the original Date of
Grant.  If a Change of Control occurs prior to certification of the number of
shares available for this award pursuant to Section 8 of the Performance Unit
Agreement, then the Pool Provisions shall not be applicable and this award shall
cover the full number of Performance Units on the first page hereof.  

 

(iv)its forfeiture provisions, transfer restrictions and any other restrictions
lapse upon the fourth anniversary of the original Date of Grant; provided,
however, that such restrictions will lapse, and the award will fully vest and be
paid out at 100% of the number of Performance Units, if within two years after
the date of the Change in Control, the Participant’s employment is terminated by
the Company without Cause or the Participant resigns for Good Reason; and

 

(v)its other terms and conditions relating to the service condition, dividend
equivalents and a subsequent change in control are not less favorable to the
Participant than the terms and conditions of this award.

 

Without limiting the generality of the foregoing, the Replacement Award may take
the form of a continuation of this award or such other form approved by the
Committee provided that the preceding requirements of this subsection are
satisfied. The determination of whether the requirements are satisfied shall be
made by the Committee, as constituted immediately prior to the Change in
Control, in its sole discretion. In the event of a Change in Control,
Participant

--------------------------------------------------------------------------------

agrees to accept a Replacement Award meeting the above conditions in
substitution of this award.

 

"Good Reason" means:  (i) a change in the Participant’s job title or position,
which results in a material diminution in authority, duties or responsibilities;
(ii) any material breach of this agreement by the Company of any material
obligation of the Company for the payment or provision of compensation or other
benefits to the Participant; (iii) a material diminution in Participant’s
compensation or a failure by the Company to provide an arrangement for the
Participant for any fiscal year of the Company giving the Participant the
opportunity to earn an incentive award for such year; or (iv) the Company
requires Participant to materially change the location of Participant’s
principal office; provided such new location is one in excess of 35 miles from
the location of Participant’s principal office before such change.  

 




--------------------------------------------------------------------------------

Exhibit B

 

Vesting Provision—Committee Determination Component

 

 

1. Vesting Date. Vesting Date means, with respect any vesting of Performance
Units pursuant to this Exhibit B, the fourth anniversary of the Date of Grant,
and in such case only if the number of Shares to be paid out under Exhibit A is
determined pursuant to paragraph 2 of Exhibit A.  No vesting shall occur or
Shares paid out pursuant to this Exhibit B if vesting pursuant to Exhibit A
occurs as a result of the Participant’s death or termination due to Disability;
or if a Change in Control occurs prior to the fourth anniversary of the Date of
Grant.  Dividend equivalents shall be paid on all Shares paid out upon vesting
pursuant to Section 7 of the Performance Unit Agreement.

 

2. Committee Determination. The Committee shall have the right to determine, on
or around the Vesting Date, to pay out a number of Shares vested pursuant to
this Exhibit B.  The number of Shares that the Committee may pay out on vesting
pursuant to this Exhibit B will depend upon the Company’s ranking on average
ROIC against the Peer Group (as determined pursuant to Exhibit A).  The
Committee is not obligated to award any Shares pursuant to this Exhibit B.  The
maximum number of Shares that may be paid out pursuant to vesting under this
Exhibit B are as follows:

 

Peer Group Ranking

Applicable Percentage

Top quartile

Up to 20% of the Performance Units

 

 

 

 

 

 

 

 

 

Second quartile

Up to 20% of the Performance Units

Third quartile

Up to 40% of the Performance Units

Fourth quartile

No Performance Units may be vested under this Exhibit B

 

The Committee shall determine whether to pay out any Shares and the amount of
Shares to be paid out.  In making such determination, the Committee may consider
the level of ROIC performance within the quartile, the business conditions
relating to the Company’s and the Peer Group companies’ performance during the
Performance Period and such other factors that the Committee determines to be
appropriate for purposes of assessing performance over the Performance Period.

 

 